Citation Nr: 1713430	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  08-02 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to August 1979 with subsequent service in the Army Reserves and Colorado Army National Guard from August 1979 to July 2005. 

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned at an April 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims file. 

In an August 2011 decision, the Board remanded the appeal for further development.  In a July 2014 decision, the Board denied the issues of entitlement to service connection for a left long finger disability, a right hip disability, and a left knee disability.  The Board also remanded the issues of entitlement to service connection for gout, bilateral hearing loss, tinnitus, and a heart disability for further development. 

In a January 2015 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for gout and assigned a noncompensable rating effective February 10, 2006.  As this is considered a full grant of the benefits sought on appeal the issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In a September 2015 decision, the Board denied entitlement to service connection for bilateral hearing loss and tinnitus and remanded the issue of entitlement to service connection for a heart disability for further development.  

As noted in the previous board decision, the issue of entitlement to an increased rating for gout has been raised by the record in the August 2015 informal hearing presentation submitted by the Veteran's representative but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2016 VA addendum opinion, the examiner concluded that the onset of Veteran's arteriosclerotic heart disease more likely than not dates to approximately October 2004 because the Veteran began experiencing progressive dyspnea on exertion and a marked change in his exercise capacity starting at that time.  The examiner explained that medical records show that Veteran was evaluated by cardiologist Dr. S for progressive dyspnea on exertion that started approximately one year prior to his October 4, 2005, treatment.  The examiner explained that since the onset of the Veteran's symptoms appear to have been insidious rather than abrupt, it is not possible to provide a more precise time frame than approximately October 2004 without resorting to mere speculation.  The examiner noted that at the October 4, 2005, visit with Dr.S the Veteran also reported a marked change in his exercise capacity, and his EKG was found to be abnormal with T-wave inversions in leads 3 and AVF and biphasic T waves in V6.  The examiner noted that Dr. S proceeded with a cardiolite study, which was abnormal, and the Veteran then underwent cardiac catheterization with stent placement in October 2005. 

The examiner explained that progressive dyspnea on exertion is a classic symptom of ischemic heart disease.  The examiner noted that in a large series of patients with referration of dyspnea, 42 percent with this symptom alone had ischemia on exercise echocardiography.  The examiner noted that similarly, decreased exercise tolerance is a classic symptom of myocardial ischemia.  The examiner noted that exercise increases the myocardial demand for oxygen, a demand that cannot be satisfied by a diseased or occluded vessel, resulting in exercise-induced symptoms.  The examiner explained that accordingly, it is reasonable to date the onset of his atherosclerotic heart disease to the time when his symptoms first presented, which in his case would be approximately October 2004.

The examiner also concluded that based on review of the records currently available, it is less likely than not that Veteran's arteriosclerotic heart disease was incurred in or caused by his military service in any way.  The examiner explained that as noted by the RO, the Veteran's dates of active duty are July 1975 to August 1989 and the Veteran did not develop any cardiac symptoms until approximately October 2004, over 25 years after he left active duty.  The examiner explained that there are no additional DD214s demonstrating subsequent periods of active duty.  The examiner also noted that review of VBMS does not reveal any Line of Duty (LOD) evaluations or any other evidence showing that Veteran developed dyspnea on exertion while performing his National Guard duties.  The examiner explained that in fact, if the Veteran had presented with dyspnea on exertion while performing his National Guard duties, one would expect to see records of him being evaluated either in an emergency room or by a military facility; however, this is not the case.  The examiner explained that instead, the Veteran was evaluated on an outpatient basis by Dr. S, a civilian cardiologist associated with the Longmont Clinic.  The examiner concluded that therefore, in the absence of LOD determinations or medical records supporting the presence of dyspnea on exertion when the Veteran was performing his National Guard duties, it is less likely than not that Veteran's arteriosclerotic heart disease was incurred in or caused by his military service in any way.

The Board noted that the examiner based his conclusions, at least in part, on the absence of LODs and treatment by a military facility during the Veteran's National Guard service.  However, outside of a March 1998 report of medical examination and report of medical history, the Veteran's service treatment records from his active duty, Reserve service and National Guard Service have been deemed unavailable.  Therefore, the Board finds that a remand is necessary to obtain an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file and a copy of this remand to the examiner that performed the November 2011 VA heart examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should discuss whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosis of arteriosclerotic heart disease had its onset during National Guard service from 1997 to 2005, or was otherwise caused by his military service in any way?  The Board advises that the Veteran's service treatment records have been deemed unavailable.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




